Citation Nr: 1338957	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  10-32 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to an initial disability compensable rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which, in pertinent part, granted service connection for left ear hearing loss, assigning a noncompensable evaluation effective February 11, 2009, and denied service connection for a left shoulder condition and right rotator cuff tendonitis or a right shoulder condition.  

In an April 2010 rating decision, the Newark RO granted service connection for bilateral sensorineural hearing loss, continuing the noncompensable evaluation effective February 11, 2009.

In September 2011, the Veteran presented sworn testimony during a Travel Board hearing in Newark, New Jersey, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The issue of entitlement to an initial compensable evaluation for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.




FINDINGS OF FACT

1.  At his September 2011 Board hearing, prior to the promulgation of a decision by the Board, the Veteran indicated on the record that he wished to withdraw his appeal for service connection for a right shoulder disability.

2.  At his September 2011 Board hearing, prior to the promulgation of a decision by the Board, the Veteran indicated on the record that he wished to withdraw his appeal for service connection for a left shoulder disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal on the issue of entitlement to service connection for a right shoulder disability by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of a Substantive Appeal on the issue of entitlement to service connection for a left shoulder disability by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).  

At his September 2011 Board hearing, the Veteran testified on the record that he wished to withdraw his appeals for service connection for right and left shoulder disabilities.  These withdrawals are effective immediately upon receipt by VA in September 2011.  38 C.F.R. § 20.204(b)(3) (2013).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeal and they are dismissed.


ORDER

The appeal for service connection for a right shoulder disability is dismissed.

The appeal for service connection for a left shoulder disability is dismissed.


REMAND

At his September 2011 Board hearing, the Veteran testified that his hearing loss has worsened since his last VA examination and that he now requires hearing aids.  He further indicated that he received hearing aids from the VA Community Based Outpatient Clinic (CBOC) in Brick, New Jersey.  As the use of hearing aids and the Veteran's own statements indicate a possible worsening in his hearing acuity, the Board finds that a new VA examination is necessary.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

The Board also notes that there are no records indicating VA treatment as reported by the Veteran at his hearing.  VA has an obligation under the Veterans Claims Assistance Act of 2000 (VCAA) to associate all relevant records in VA's possession with the claims file of a veteran.  38 C.F.R. § 3.159 (2013).  As the Veteran has indicated that he has received VA audiological treatment and there are no such VA treatment records associated with the claims file, remand is also necessary to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records from the Brick, New Jersey VA CBOC and any other VA facilities identified by the Veteran.  All attempts to obtain these records should be documented in the claims file.  

2.  Thereafter, the Veteran should be scheduled for a VA audiological examination in order to determine the current severity of his service-connected bilateral ear hearing loss.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies, to include appropriate audiometric testing, should be completed.  The examiner must fully describe the functional effects caused by the hearing loss disability in the examination report.

3.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim of entitlement to a compensable initial rating for bilateral hearing loss should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board advises him that the conduct of the efforts as directed in this remand, and any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is critical and appreciated.  He is also advised that failure to report for any scheduled examination may result in the rating of the claim on the evidence of record if it is an original claim or denial if it is a claim to reopen or for increase.  38 C.F.R. § 3.655(b) (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


